DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang (US 2011/0248982 A1) in view of Kim et al (US 2010/0164775 A1).

Claim 1, Chuang (Fig. 1) discloses a display driver integrated circuit (IC) (100; Fig. 1; wherein figure shows source driver circuit for a display panel) comprising: 
a shift register (10; Fig. 1) configured to output a digital signal (Paragraph [0012]); and 
a digital-analog converter (14; Fig. 1) configured to receive the digital signal (Paragraph [0013]; wherein receives digital image data from latch 12) and generate a data voltage corresponding to the digital signal (Paragraph [0012]; wherein converting digital image data into analog image data), 
a level shifter (16; Fig. 1) configured to receive the modulated signal (Fig. 1; wherein data was modulated from digital to analog image data) and a second voltage higher than the first voltage (Paragraph [0015]; wherein discloses “shifting a voltage level of analog image data”), and amplify the modulated signal using the second voltage (Fig. 2).  
Chuang does not expressly disclose wherein the digital-analog converter includes, 
a delta-sigma modulator configured to output a modulated signal by, receiving the digital signal and a first voltage, and performing delta-sigma modulation on the digital signal using the first voltage. 
Kim (Fig. 1-3) discloses wherein the digital-analog converter (240; Fig. 2) includes, 
a delta-sigma modulator (230; Fig. 2 and 3; wherein discloses a “delta-sigma DAC”) configured to output a modulated signal by (Vout; Fig. 3), receiving the digital signal (D4-D10; Fig. 3) and a first voltage (Vref1 and Vref2; Fig. 3), and performing delta-sigma modulation (Paragraph [0021]) on the digital signal (D4-D10; Fig. 3) using the first voltage (Vref1 and Vref2; Fig. 3). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Chuang’s data driving circuit by applying a delta-sigma DAC, as taught by Kim, so to use a data driving circuit with delta-sigma DAC for providing a digital-analog conversion circuit for high resolution that is able to reduce a chip size and to improve settling time (Paragraph [0005]).

Claim 9, Chuang (Fig. 1) discloses a display device (900; Fig. 1; Paragraph [0010]; wherein discloses a display apparatus 900) comprising: 
a display panel (200; Fig. 1) including pixels (200; Fig. 1; wherein the display includes liquid crystal pixels); and 
a display driver integrated circuit (IC) (100; Fig. 1) configured to (Fig. 3), generate a data voltage to cause the pixels to display a gray scale by (312; Fig. 3), receiving digital image data (302; Fig. 3), performing modulation on the digital image data using a first voltage (305; Fig. 3), and amplifying the modulated signal (306; Fig. 3) using a second voltage higher than the first voltage to generate the data voltage (Fig. 2; Paragraph [0015]; wherein discloses “shifting a voltage level of analog image data”), and provide the data voltage to the display panel (312; Fig. 3).  
Chuang does not expressly disclose performing delta-sigma modulation on the digital image data using a first voltage.  
Kim (Fig. 1-3) discloses performing delta-sigma modulation (230; Fig. 2 and 3) on the digital image data (D4-D10; Fig. 3) using a first voltage (Vref1 and Vref2; Fig. 3).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Chuang’s data driving circuit by applying a delta-sigma DAC, as taught by Kim, so to use a data driving circuit with delta-sigma DAC for providing a digital-analog conversion circuit for high resolution that is able to reduce a chip size and to improve settling time (Paragraph [0005]).

Claims 1-8 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang (US 2011/0248982 A1) in view of Kim et al (US 2010/0164775 A1) as applied to claims 1 and 9 above, and further in view of Motai (JP 2004-219647 A).

Claim 2, Chuang in view of Kim discloses the display driver IC of claim 1.
Chuang in view of Kim does not expressly disclose wherein the digital-analog converter comprises: 
a filter including a capacitor configured to store the output of the level shifter; and 
a resistor.  
Motai (Fig. 1-3) discloses wherein the digital-analog converter (13 and 14; Fig. 1) comprises: 
a filter (15; Fig. 1) including a capacitor (Paragraph [0025]; wherein discloses a low pass filter comprising a capacitor and a resistor) configured to store the output of the level shifter (24; Fig. 2; Paragraph [0018]); and 
a resistor (Paragraph [0025]; wherein discloses a low pass filter comprising a capacitor and a resistor).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Chuang in view of Kim’s data driving circuit by applying a filter, as taught by Motai, so to use a data driving circuit with a filter for providing a liquid crystal display device capable of improving display quality and reducing power consumption (Paragraph [0009]). 

Claim 3, Chuang in view of Kim discloses the display driver IC of claim 1.
Chuang in view of Kim does not expressly disclose wherein the level shifter comprises: 
a first transistor having a first gate end configured to receive the modulated signal, and a first end configured to receive the second voltage; and 
a second transistor having a second gate end configured to receive the modulated signal, a second end connected to the first end of the first transistor, and a third end configured to receive a third voltage lower than the second voltage.  
Motai (Fig. 1-3) discloses wherein the level shifter (21 and Q1-Q4; Fig. 3) comprises: 
a first transistor (Q1; Fig. 3) having a first gate end configured to receive the modulated signal (14; Fig. 3; wherein figure shows connected to delta-sigma modulator 14), and a first end configured to receive the second voltage (Paragraph [0031]; wherein discloses connected to power supply terminal); and 
a second transistor (Q2; Fig. 3) having a second gate end configured to receive the modulated signal (14; Fig. 3; wherein figure shows connected to delta-sigma modulator 14), a second end connected to the first end of the first transistor (Q1; Fig. 3), and a third end configured to receive a third voltage lower than the second voltage (Paragraph [0031]; wherein discloses connected to ground terminal).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Chuang in view of Kim’s data driving circuit by applying a level shifter, as taught by Motai, so to use a data driving circuit with a level shifter for providing a liquid crystal display device capable of improving display quality and reducing power consumption (Paragraph [0009]). 

Claims 4 and 14, Motai (Fig. 1-3) discloses wherein the third voltage is lower (Paragraph [0031]; wherein discloses connected to ground terminal) than the first voltage (Paragraph [0017]; wherein the first voltage is the output voltage used to control level shifting unit).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Chuang in view of Kim’s data driving circuit by applying a level shifter, as taught by Motai, so to use a data driving circuit with a level shifter for providing a liquid crystal display device capable of improving display quality and reducing power consumption (Paragraph [0009]). 

Claim 5, Kim (Fig. 1-3) discloses wherein the digital signal (Fig. 2; wherein figure shows N bit is respectively applied to each column) includes a first digital signal (N bit; Fig. 2; wherein figure shows N bit being applied to the first column) and a second digital signal (N bit; Fig. 2; wherein figure shows N bit being applied to the second column), and the shift register (210; Fig. 2; wherein shift register controls the latch circuit) is configured to sequentially output (210; 2; wherein latch controlled by shift register controls the output of both first and second data for each row in a sequential manner) the first digital signal (N bit; Fig. 2; wherein figure shows N bit being applied to the first column) and the second digital signal (N bit; Fig. 2; wherein figure shows N bit being applied to the second column), 
wherein the delta-sigma modulator (230; Fig. 2) includes, 
a first delta-sigma modulator (230; Fig. 2; wherein figure shows a n-m bit delta-sigma DAC in a first column) configured to perform delta-sigma modulation (Fig. 3) on the first digital signal (N bit; Fig. 2; wherein figure shows N bit being applied to the first column) using the first voltage (Vref1 or Vref2; Fig. 3) to output a first modulated signal (Vout; Fig. 3), and 
a second delta-sigma modulator (230; Fig. 2; wherein figure shows a n-m bit delta-sigma DAC in a second column), different from the first delta-sigma modulator (Fig. 2; wherein figure shows a plurality of adjacent delta-sigma DAC), and configured to perform delta-sigma modulation (Fig. 3) on the second digital signal (N bit; Fig. 2; wherein figure shows N bit being applied to the second column) using the first voltage (Vref1 and Vref2; Fig. 3) to output a second modulated signal (Vout; Fig. 3).
Chuang in view of Kim does not expressly disclose wherein the level shifter includes, 
a first level shifter configured to amplify the first modulated signal using the second voltage, and 
a second level shifter, different from the first level shifter, and configured to amplify the second modulated signal using the second voltage, 
wherein the first level shifter includes a first D-Class amplifier, and 
the second level shifter includes a second D-Class amplifier.  
Motai (Fig. 1-3) discloses wherein the level shifter (Fig. 3) includes, 
a first level shifter (Q1 and Q2; Fig. 3) configured to amplify the first modulated signal (14; Fig. 3) using the second voltage (Paragraph [0031]; wherein discloses a power supply terminal), and 
a second level shifter (Q3 and Q4; Fig. 3), different from the first level shifter (Q1 and Q2; Fig. 3), and configured to amplify the second modulated signal (14; Fig. 3) using the second voltage (Paragraph [0031]; wherein discloses a power supply terminal), 
wherein the first level shifter (Q1 and Q2; Fig. 3) includes a first D-Class amplifier (Fig. 3; wherein figure shows similar connection of transistor as shown in Applicant’s figure 7), and 
the second level shifter (Q3 and Q4; Fig. 3) includes a second D-Class amplifier (Fig. 3; wherein figure shows similar connection of transistor as shown in Applicant’s figure 7).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Chuang in view of Kim’s data driving circuit by applying a level shifter, as taught by Motai, so to use a data driving circuit with a level shifter for providing a liquid crystal display device capable of improving display quality and reducing power consumption (Paragraph [0009]). 

Claim 6, Motai (Fig. 1-3) discloses further comprising: 
a first power delta-sigma modulator (14; Fig. 3) configured to provide the second voltage (Paragraph [0031]; wherein discloses a power supply terminal) to the first D-Class amplifier (Q1 and Q2; Fig. 3) and the second D-Class amplifier (Q3 and Q4; Fig. 3); and 
a second power delta-sigma modulator (14; Fig. 3) configured to provide a third voltage (Paragraph [0031]; wherein discloses a ground terminal) lower than the second voltage (Paragraph [0031]; wherein discloses a power supply terminal) to the first D-Class amplifier (Q1 and Q2; Fig. 3) and the second D-Class amplifier (Q3 and Q4; Fig. 3).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Chuang in view of Kim’s data driving circuit by applying a level shifter, as taught by Motai, so to use a data driving circuit with a level shifter for providing a liquid crystal display device capable of improving display quality and reducing power consumption (Paragraph [0009]). 

Claim 7, Motai (Fig. 1-3) discloses wherein the first power delta-sigma modulator (14; Fig. 3) and the second power delta-sigma modulator (14; Fig. 3; wherein discloses within the pixel unit) are outside a source driver (2; Fig. 1).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Chuang in view of Kim’s data driving circuit by applying a level shifter, as taught by Motai, so to use a data driving circuit with a level shifter for providing a liquid crystal display device capable of improving display quality and reducing power consumption (Paragraph [0009]). 

Claim 8, Chuang in view of Kim discloses the display driver IC of claim 1.
Chuang in view of Kim does not expressly disclose further comprising: 
a pre-processor configured to, receive digital image data, perform digital gamma processing on the digital image data, and output the processed digital image data to the shift register.
Motai (Fig. 1-3) discloses further comprising: 
a pre-processor (5; Fig. 1; wherein discloses a central processing unit) configured to, receive digital image data (Paragraph [0004]), perform digital gamma processing on the digital image data (Paragraph [0004]; wherein discloses image data calculated by CPU system 5), and output the processed digital image data to the shift register (Fig. 1; wherein figure shows image data is supplied to the signal lines driving circuit).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Chuang in view of Kim’s data driving circuit by applying a pre-processor, as taught by Motai, so to use a data driving circuit with a pre-processor for providing a liquid crystal display device capable of improving display quality and reducing power consumption (Paragraph [0009]).

Claim 10, Chuang (Fig. 1) discloses wherein the display driver IC (100; Fig. 1) comprises: 
a shift register (10; Fig. 1) configured to output a digital signal based on the digital image data (Paragraph [0012]); 
a level shifter (16; Fig. 1) configured to amplify the modulated signal (Fig. 1; wherein figure shows receiving signal from DAC) using the second voltage (Paragraph [0015]; wherein discloses “shifting a voltage level of analog image data”).
Kim (Fig. 1-3) discloses a delta-sigma modulator (230; Fig. 2 and 3) configured to output a modulated signal (Vout; Fig. 3) by performing delta-sigma modulation (Paragraph [0021]) on the digital signal (D4-D10; Fig. 3) using the first voltage (Vref1 and Vref2; Fig. 3). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Chuang’s data driving circuit by applying a delta-sigma DAC, as taught by Kim, so to use a data driving circuit with delta-sigma DAC for providing a digital-analog conversion circuit for high resolution that is able to reduce a chip size and to improve settling time (Paragraph [0005]).
Chuang in view of Kim does not expressly disclose a filter configured to store the output of the level shifter to generate the data voltage.  
Motai (Fig. 1-3) discloses a filter (Paragraph [0025]) configured to store (C2; Fig. 2) the output of the level shifter (Q1-Q4; Fig. 3; wherein circuit is similar to Applicant’s Figure 7) to generate the data voltage (Paragraph [0024]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Chuang in view of Kim’s data driving circuit by applying a filter, as taught by Motai, so to use a data driving circuit with a filter for providing a liquid crystal display device capable of improving display quality and reducing power consumption (Paragraph [0009]). 

Claim 11, Kim (Fig. 1-3) discloses wherein the pixels include a first pixel (Out1; Fig. 2; wherein figure shows outputting to a first source line connected to a first set of pixels) and a second pixel different from each other (Out2; Fig. 2; wherein figure shows outputting to a second source line connected to a second set of pixels), 
the digital signal includes (N bit; Fig. 2), a first digital signal corresponding to the first pixel (N bit; Fig. 2; wherein figure shows N bit being applied to the first column), and a second digital signal corresponding to the second pixel (N bit; Fig. 2; wherein figure shows N bit being applied to the second column), 
the delta-sigma modulator (230; Fig. 2) includes, a first delta-sigma modulator (230; Fig. 2; wherein figure shows a n-m bit delta-sigma DAC in a first column) configured to output a first modulated signal (Vout; Fig. 3) by performing delta-sigma modulation (Fig. 3) on the first digital signal (N bit; Fig. 2; wherein figure shows N bit being applied to the first column) using the first voltage (Vref1 or Vref2; Fig. 3), and 
a second delta-sigma modulator (230; Fig. 2; wherein figure shows a n-m bit delta-sigma DAC in a second column) configured to output a second modulated signal (Vout; Fig. 3) by performing delta-sigma modulation (Fig. 3) on the second digital signal (N bit; Fig. 2; wherein figure shows N bit being applied to the second column) using the first voltage (Vref1 and Vref2; Fig. 3).
 	Motai (Fig. 1-3) discloses the level shifter (Q1-Q4; Fig. 3) includes, a first level shifter (Q1 and Q2; Fig. 3) configured to amplify the first modulated (14; Fig. 3) signal using the second voltage (Paragraph [0031]; wherein discloses a power supply terminal), and a second level shifter (Q3 and Q4; Fig. 3) configured to amplify the second modulated signal (14; Fig. 3) using the second voltage (Paragraph [0031]; wherein discloses a power supply terminal), and 4GDY/jsbApplication No.: New ApplicationDocket No.: 2677-000592-US 
the filter (Paragraph [0025]) includes, a first filter (Paragraph [0025]) configured to store an output of the first level shifter (Q1 and Q2; Fig. 3) and generate a first data voltage to cause the first pixel (6; Fig. 3) to display a first gray scale (Paragraph [0032]), and a second filter (Paragraph [0025]) configured to store an output of the second level shifter (Q3 and Q4; Fig. 3) and generate a second data voltage to cause the second pixel (6; Fig. 3) to display a second gray scale (Paragraph [0025]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Chuang in view of Kim’s data driving circuit by applying a filter, as taught by Motai, so to use a data driving circuit with a filter for providing a liquid crystal display device capable of improving display quality and reducing power consumption (Paragraph [0009]). 

Claim 12, Motai (Fig. 1-3) discloses wherein the display driver IC (2; Fig. 1) comprises: 
a first power delta-sigma modulator (14; Fig. 3) configured to provide the second voltage (Paragraph [0031]; wherein discloses a power supply terminal) to the first level shifter and the second level shifter, and 
a second power delta-sigma modulator (14; Fig. 3) configured to provide a third voltage (Paragraph [0031]; wherein discloses a ground terminal) lower than the second voltage (Paragraph [0031]; wherein discloses a power supply terminal) to the first level shifter (Q1 and Q2; Fig. 3) and the second level shifter (Q3 and Q4; Fig. 3).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Chuang in view of Kim’s data driving circuit by applying a level shifter, as taught by Motai, so to use a data driving circuit with a level shifter for providing a liquid crystal display device capable of improving display quality and reducing power consumption (Paragraph [0009]). 

Claim 13, Motai (Fig. 1-3) discloses wherein the first level shifter (Q1 and Q2; Fig. 3) includes a first D-Class amplifier (Fig. 3; wherein figure shows similar connection of transistor as shown in Applicant’s figure 7) and the second level shifter (Q3 and Q4; Fig. 3) includes a second D-Class amplifier (Fig. 3; wherein figure shows similar connection of transistor as shown in Applicant’s figure 7).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Chuang in view of Kim’s data driving circuit by applying a level shifter, as taught by Motai, so to use a data driving circuit with a level shifter for providing a liquid crystal display device capable of improving display quality and reducing power consumption (Paragraph [0009]). 

Claim 15, Motai (Fig. 1-3) discloses wherein the display driver IC (Fig. 1) comprises: 
a pre-processor (5; Fig. 1; wherein discloses a central processing unit) configured to, perform a digital gamma process on the digital image data (Paragraph [0004]; wherein discloses image data calculated by CPU system 5), and provide the digital image data to the shift register (Fig. 1; wherein figure shows image data is supplied to the signal lines driving circuit).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Chuang in view of Kim’s data driving circuit by applying a pre-processor, as taught by Motai, so to use a data driving circuit with a pre-processor for providing a liquid crystal display device capable of improving display quality and reducing power consumption (Paragraph [0009]).

Claim 16, Chuang (Fig. 1) discloses wherein the display driver IC (100; Fig. 1) comprises: 
a shift register (10; Fig. 1) configured to, receive the digital image data (Paragraph [0012]), and output a digital signal based on the digital image data (Paragraph [0012]); 
a level shifter (16; Fig. 1) configured to amplify the modulated signal (14; Fig. 1) using a second voltage higher than the first voltage (Paragraph [0015]; wherein discloses “shifting a voltage level of analog image data”).
 Kim (Fig. 1-3) discloses a delta-sigma modulator (230; Fig. 2 and 3) configured to output a modulated signal (Vout; Fig. 3) by performing delta-sigma modulation (Paragraph [0021]) on the digital signal (D4-D10; Fig. 3) using a first voltage (Vref1 and Vref2; Fig. 3). 
Chuang in view of Kim does not expressly disclose wherein the pixels include a capacitor configured to, store an output of the display driver IC, and 5GDY/jsbApplication No.: New ApplicationDocket No.: 2677-000592-USgenerate the data voltage.  
Motai (Fig. 1-3) discloses wherein the pixels (6; Fig. 1) include a capacitor (C1; Fig. 2; Paragraph [0026]) configured to, store an output of the display driver IC (2; Fig. 1), and 5GDY/jsbApplication No.: New ApplicationDocket No.: 2677-000592-USgenerate the data voltage (Paragraph [0026]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Chuang in view of Kim’s data driving circuit by applying a pixel, as taught by Motai, so to use a data driving circuit with a pixel for providing a liquid crystal display device capable of improving display quality and reducing power consumption (Paragraph [0009]). 

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang (US 2011/0248982 A1) in view of Kim et al (US 2010/0164775 A1), and Motai (JP 2004-219647 A).

Claim 17, Chuang (Fig. 1) discloses an electronic device (900; Fig. 1) comprising: 
a display panel (200; Fig. 1) including pixels (200; Fig. 1; wherein the display includes liquid crystal pixels); and 
a display driver integrated circuit (IC) (100; Fig. 1) configured to generate a data voltage (Fig. 3) to cause the pixels to display (200; Fig. 1) a gray scale corresponding to the digital image data by (312; Fig. 3), performing modulation (14; Fig. 1) on the digital image data using a first voltage (Paragraph [0014]), and amplifying the modulated signal (14) using a second voltage higher than the first voltage (16; Fig. 1; Fig. 2).  
Chuang does not expressly disclose performing delta-sigma modulation on the digital image data using a first voltage. cpu
Kim (Fig. 1-3) discloses performing delta-sigma modulation (230; Fig. 2 and 3) on the digital image data (D4-D10; Fig. 3) using a first voltage (Vref1 and Vref2; Fig. 3).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Chuang’s data driving circuit by applying a delta-sigma DAC, as taught by Kim, so to use a data driving circuit with delta-sigma DAC for providing a digital-analog conversion circuit for high resolution that is able to reduce a chip size and to improve settling time (Paragraph [0005]).
Chuang in view of Kim does not expressly disclose a host configured to output digital image data. 
Motai (Fig. 1-3) discloses a host (5; Fig. 1) configured to output digital image data (Paragraph [0015]). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Chuang in view of Kim’s data driving circuit by applying a host, as taught by Motai, so to use a data driving circuit with a host for providing a liquid crystal display device capable of improving display quality and reducing power consumption (Paragraph [0009]). 

Claim 18, Chuang (Fig. 1) discloses wherein the display driver IC (100; Fig. 1) comprises: 
a shift register (10; Fig. 1) configured to output a digital signal based on the digital image data (Paragraph [0012]); 
a level shifter (16; Fig. 1) configured to amplify the modulated signal (Fig. 1; wherein figure shows receiving signal from DAC) using the second voltage (Paragraph [0015]; wherein discloses “shifting a voltage level of analog image data”).
Kim (Fig. 1-3) discloses a delta-sigma modulator (230; Fig. 2 and 3) configured to output a modulated signal (Vout; Fig. 3) by performing delta-sigma modulation (Paragraph [0021]) on the digital signal (D4-D10; Fig. 3) using the first voltage (Vref1 and Vref2; Fig. 3). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Chuang’s data driving circuit by applying a delta-sigma DAC, as taught by Kim, so to use a data driving circuit with delta-sigma DAC for providing a digital-analog conversion circuit for high resolution that is able to reduce a chip size and to improve settling time (Paragraph [0005]).

Claim 19, Motai (Fig. 1-3) discloses wherein the host includes an application processor (AP) (5; Fig. 1; wherein discloses a CPU), and the AP (5; Fig. 1) and the display driver IC (2; Fig. 1) are mounted on a flexible PCB substrate (Paragraph [0012]; wherein discloses FPC) on a back side of the display panel (Paragraph [0013]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Chuang in view of Kim’s data driving circuit by applying a host, as taught by Motai, so to use a data driving circuit with a host for providing a liquid crystal display device capable of improving display quality and reducing power consumption (Paragraph [0009]). 

Claim 20, Motai (Fig. 1-3) discloses wherein the display driver IC (2; Fig. 1) comprises: 
a filter (Paragraph [0025]) configured to, store the output of the level shifter (24; Fig. 2) through a capacitor (C2; Fig. 2; Paragraph [0025]), and generate the data voltage (Paragraph [0024]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Chuang in view of Kim’s data driving circuit by applying a filter, as taught by Motai, so to use a data driving circuit with a filter for providing a liquid crystal display device capable of improving display quality and reducing power consumption (Paragraph [0009]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        07/28/2022